Title: To Benjamin Franklin from James Parker, 11 October 1766
From: 
To: 


Honoured Sir
New-York, October 11. 1766
Notwithstanding you have not pleasured me with one Line now three Packets, yet will I not refrain writing till forbid; though I wish I could write more agreeable Matters than I generally do: As your Friends from Philada. doubtless inform you of political Matters, I have little to say to them: In my Letters of May and June last I informed you of my coming to this City and the Situation of my Affairs with Regard to Holt, &c. I am yet in the very same Case neither any Settlement or Account from him, nor Money: I should have been glad of a little of your Opinion on those Letters, as Affairs stand, about beginning any News-paper: but finding Nothing to be done with him, I am thinking to begin next Week; notwithstanding all the Depressions and Disadvantages I am under, which are numerous; for there are these. Some Popularity he has acquired by the Writing about the Stamp-Act; all his Works new; the Books and Customers all in his own Hands; the Unpopularity of my Offices, especially in the Custom-House; all these are Disadvantages that I think would but whet and animate me the more and I should encounter them with Pleasure, as the greater the Difficulty, the more the Satisfaction in over-coming, but the Depressions that most discourage me, is the Hand of God upon me; the Sickness and Distress of my Family now full Sixteen Months since I have constantly had the Doctors to deal with, whose Bills are more than the Butchers. My Daughter [has] now been sick 32 Days, and not the best Prospect of soon recovering: my little Grand-Daughter, now about a Year old, has had the Fever-and-Ague excessive hard for four Weeks, and still racks her to pieces, she is too little to physick—her Mother has been poorly, but is a little on the Recovery. One of my Prentice now lies in the same Condition—one or other of us has been constantly down, ever since June was a year. Sometimes five of my Family at once: My poor Son I told you of before. He was advised to go off to Sea a little, I sent him to my Brother: I heard four Days after he went out, that he was poorer than when he sail’d, which was the second Day of September, and I have not heard a Word of him since: I have not had a Shillings Worth of Work since I came here but Stock-Work and of that have not sold as much as will pay the Paper only—I sell a few Things now in the Shop which gets me a little Market Money: Indeed the Times seem very bad here: but the Worst is we have had the wettest Summer ever remembered, and it has occasioned universal Sickness both in City and Country; so much in the Country as to disable the Farmers and Labourers from doing their usual Work, and many I am assured have not sowed their Grain yet which should generally be in the Ground the Beginning of September. Till within three Days past, we have not had two Days for four Weeks without Rain more or less, and some times Abundance: this has prevented both Wood-Cutters and Carters from bringing Wood to Market, and some Cool Weather now coming on, the Country all sick, Wood has surprizingly rose 5 and 6s. in a Cord in one Day only and is now as high as generally in the hardest Winter: this affects the Publick in general, and me as an Individual only: but it adds a little to the particular Distress of my Family. Amidst these Troubles I am thankful to God, that I myself enjoy such a tolerable Share of Health. Perhaps when all the Storms are over, a Calm may come; tho’ I can safely say that since the first of May last my Expences have been more than all my Incomes, and I have not bought me one Rag of Cloaths, nor fitted any Thing for the Winter: and thus to begin a Paper I am afraid will look like Madness, when I have not Money to purchase Paper for to carry it on: but I am now like the Lepers at the Gate of Samaria: If I continue thus, I shall be ruined, and I can but be ruined if I venture: but if I succeed I shall be saved: This seems to edge me on: The Lot is cast, but the Disposal thereof is in the Lord. Amidst these Affairs, will it give offence, if I once more ask, if my Allowance in the Office could not be enlarged a little more according to Mr. Foxcroft’s Opinion. There being several more Offices now than there were three or four Years ago, and it adds considerably to the Business: Quebeck and Montreal Offices which we apprehended would scarce quit Cost, brings in a pretty considerable Sum, which helps the Revenue, as well as adds to my Business: If it could be advanced a little, it would greatly help me; in this very dear Place and if I fail in a News-paper, I have no other Dependance: However that God who has hitherto preserved me, will I am persuaded, point out some Way for my Escape from Ruin: The New-Haven Affair is not ended: I have had a Writ for Holt out these 5 Weeks, but tis said he has the Gout: However he is [not] to be seen: nor is he, I am afraid Worth much if taken and it grives me much to arrest any one. I told you before the New Haven Affairs, tho’ I shall get but little of B. Mecom, as he does little, yet assoon as all Holt’s Time is accounted for to me, I will account to Hunter for all I get of B. Mecom; but I fear Holt has spent all due to [me at] that Place: and I think since I can’t come upon Holt for it, Col. Hunter should consider me, (but this I wrote of before).
You never sent the Bill of Lading for the Electrical Machine yet, so we cannot get it: There that rests yet. Mr. Hughes keeps close yet: but keeps a School still: The Parcel of Stationary you sent over for him, which I took, and I told you would be willing to pay you Interest for from the Beginning of May, which is the Time I took them—very little else of it sells, except the Paper and Bound Books: and if you would (for I have not Money now to send) procure me—as much more Paper and Books only as there were in that, from two Quire to 6 Quire—bound, marbled Edges, except instead of two Ream of Small Post, to send two Ream of thick Post: and to add, one Ream of demi, and a Ream of Medium also a Roll of good Parchment: Also the same Quantity of Wafers in Boxes Sealing Wax and Ink-powder, as in that Invoice, but no other Stationary, as those are all the Articles I have sold any Thing of, and need supplying or all in any Likelihood of going: Paper you know never comes amiss to a Printer, only as that Cargo was all cut Paper it would suit better was most of it not cut. The chief Reason I ask this of you, is that I may owe you all I do owe; and I had as leive pay you Interest as another, and that you know the Interest is higher here than there: But if it be too inconvenient to you, I shall not be offended if you decline it—If you send any, and the Box or Case should want something to fill up, either a Ream or two more of Paper or Six of Entick’s Dictionaries, a Doz. or so of small Testaments, or some Common Prayer Books: but none of Dilworth’s Histories sell here, as they are 8s. Sterl. per Doz. when Chapmen’s Books are sold here by Merchants for 12s. 6d. per Doz. this Money, they say they cost them but 5s. 6d. Sterl. per Doz. and are as good as Dilworth’s. Indeed few Books will sell here now, as Rivington, Noel and Gaine have all large Stores of them, But enough of this.
I have never ask’d, or ever heard, who was to pay me any Thing for the Office of Land Waiter: If its to be paid there, please to let me know. I shall order it all to you, if you are there when any of it comes due, tho’ I know no more about it than the Mogul. If any Thing is to be done about the Post Office in Consequence of my coming to keep it here shall be glad of your Orders and Directions: I continue to go on as usual, in the best Manner I can tho’ am often getting new Post-Masters, for now the Privilege of franking is taken away, it is a hard Matter to get a Person to take it: And as hard to get the Money from some of them after they have taken it. However we keep doing; tho’ Money is really scarcer than ever I knew it here, and every Thing as dear as if we found Money in the Streets. The City is too great for the Country.
I have now almost exhausted my Budget, and indeed considering how little I can say to any Purpose, its a Wonder I have so much to say of any Kind. But so it is, the Sickness of my Family, the Difficulties that seem to surround me sometimes throws my Mind into gloomy Thoughts, at other Times, my Spirits revive in full Hopes and Confidence I shall not be left destitute; that I ought patiently and contentedly to submit to the Will of Heaven: knowing I am but a Creature of a feeble Make: Indeed, was the Strength of my Body equal to those Sallies of Spirit, I could do well: but I feel not the Ability I had to undergo Hardships, I once did. A little more Struggling thro’ Life will probably carry me out of it, and Oh: if we do but go out with a cleer Conscience, a humble Mind, and the Satisfaction of having done our Duty here: we have no more to fear, but a joyful Hope of a Rest from all our Labours.
I have now only to add: all my best Wishes for your safe Return: My Wife and Daughter from her Sick Bed send their humble Salutations: May my next be more agreeable both to you and to Your most obliged Servant
James Parker.
